DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1, 3-15 and 17-22 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding Claim 1, the prior art of record alone or in combination neither teaches nor makes obvious the invention of an interfacial layer surrounding the first nanostructure channel and the second nanostructure channel, the interfacial layer being between the first dielectric layer and the first nanostructure channel and the second nanostructure channel; and a first work function layer over the first dielectric layer and at least partially surrounding the first nanostructure channel and the second nanostructure channel, the first work function layer being between the first gate electrode and the first dielectric layer in combination with all of the limitations of Claim 1.
Regarding Claim 14, the prior art of record alone or in combination neither teaches nor makes obvious the invention of wherein an upper nanosheet of the plurality of first nanosheets is thicker than a lower nanosheet of the plurality of first nanosheets, and wherein an upper nanosheet of the plurality of second nanosheets is thinner than a lower nanosheet of the plurality of second nanosheets, the thicknesses of the plurality of 
Regarding Claim 19, the prior art of record alone or in combination neither teaches nor makes obvious the invention of forming a first interfacial layer surrounding the first germanium nanostructure channel; forming a first dielectric layer surrounding the first interfacial layer; forming a first gate structure around the first dielectric layer forming a first nanostructure transistor, the first gate structure comprising a first work function layer and a first gate electrode in combination with all of the limitations of Claim 19.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EARL N TAYLOR whose telephone number is (571)272-8894. The examiner can normally be reached M-F, 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EARL N TAYLOR/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        
EARL N. TAYLOR
Primary Examiner
Art Unit 2896